Citation Nr: 1737225	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  14-33 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Kenneth J. Spindler, Attorney


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  While this decision was generated by the Newark RO, the Agency of Original Jurisdiction (AOJ) remains the RO in San Diego, California.

The Veteran initially requested to have a hearing when she filed her substantive appeal in September 2014.  However, this request was withdrawn in June 2016.

As an initial matter, the Board notes the RO previously (in September 2005 and January 2011) denied the Veteran's claim of service connection for bipolar disorder.  Subsequently, an additional service personnel record was located; it shows the reasons for the Veteran's proposed discharge from service.  As this information is pertinent to the Veteran's claim for service connection for bipolar disorder, the claim is being reviewed de novo.  See 38 C.F.R. §  3.156(c) (2016).  The claim has been characterized accordingly.

Finally, in June 2016, the Veteran (through her attorney) submitted additional evidence following the September 2014 statement of the case.  This evidence has not been reviewed by the AOJ and the Veteran stated her desire to have the AOJ review this evidence, and claimed that these matters were prematurely certified to the Board.  See also September 2016 correspondence from the Veteran's attorney.  However, in light of the fact that the Board's decision below is fully favorable, the Board finds that any procedural error is harmless.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It is reasonably shown by the record that the Veteran's bipolar disorder is related the her military service.
CONCLUSION OF LAW

The criteria for service connection for bipolar disorder are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As the Board's decision to grant the Veteran's claim for service connection for bipolar disorder is completely favorable, no further action is required to comply with the duties to notify and assist in the matter.  Accordingly, the Board will address the merits of the claim.

II. Service Connection for Bipolar Disorder

Service connection may be established for a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Here, VA treatment records establish that the Veteran has been diagnosed with bipolar disorder under the criteria of the DSM-5.  The evidence also reasonably shows that her condition had its onset during her military service.  An October 1976 document from the Veteran's military personnel record discussing the circumstances of the end of the Veteran's active service indicates that at some point prior to the end of her service she was referred to a mental health facility based on her "hostility," "emotional demands for discharge," and "verbal denouncement of authority."  The Veteran's superiors recommended discharge based on what they considered to be the Veteran's immaturity and lack of self-discipline.  In February 2016, the Veteran's treating VA psychologist reviewed this evidence and opined "that the issues leading to [the Veteran's] discharge were related to aberrant behaviors in the context of symptoms of a psychiatric disorder."  The psychologist went on to relate the Veteran's behaviors around the time of her discharge to symptoms that were later diagnosed as bipolar mood disorder.  The psychologist also explained that the circumstances in which the Veteran's symptoms began to onset were typical of bipolar mood disorder.  According to the opinion, bipolar mood disorder is generally onset in the early 20s (approximately the Veteran's age in 1976) and after a major stressor (in this case, the unexpected separation from the Veteran's then new husband).  The psychologist concluded that "more likely than not it does appear [the Veteran's] mental illness was triggered by the stress of being separated from her husband when he was sent to a different location after boot camp."  The psychologist also took note of the fact that the Veteran's exit examination from service states that she was psychologically normal, and addressed her reasons for disagreeing with the conclusion of the October 1976 examination, including that the Veteran manifested symptoms that necessitated a referral to a mental health facility just prior to her separation from service and the apparent cursory nature of the 1976 examination that made no mention of the problematic behaviors leading up to the Veteran's discharge.

Based on this evidence, and resolving any reasonable doubt in favor of the Veteran's claim, the Board concludes that the evidence of record is sufficient to determine that the Veteran's bipolar disorder had its onset during the Veteran's service.  Therefore, the criteria to establish service connection for bipolar disorder are met.  Hickson, 12 Vet. App. 247.


ORDER

Service connection for bipolar disorder is granted.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


